Name: Commission Implementing Regulation (EU) 2017/2368 of 18 December 2017 amending Implementing Regulation (EU) 2017/325 imposing a definitive anti-dumping duty on imports of high tenacity yarns of polyesters originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Regulation (EU) 2016/1036 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  trade;  international trade;  leather and textile industries;  competition
 Date Published: nan

 19.12.2017 EN Official Journal of the European Union L 337/24 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2368 of 18 December 2017 amending Implementing Regulation (EU) 2017/325 imposing a definitive anti-dumping duty on imports of high tenacity yarns of polyesters originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Regulation (EU) 2016/1036 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) and in particular Article 9(4) thereof, Whereas: (1) By Implementing Regulation (EU) 2017/325 (2), the Commission imposed a definitive anti-dumping duty on imports of high tenacity yarns of polyesters originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Regulation (EU) 2016/1036. (2) However, Implementing Regulation (EU) 2017/325 did not provide for the possibility of companies who did not export the high tenacity yarns of polyesters during the original investigation period to request a review to determine whether they could also be made subject to the duty rate imposed on the cooperating companies not part of the sample. (3) Such a review could be carried out if sufficient evidence is brought to the Commission by a new exporter or producer in the exporting country in question that it (1) has not exported the product during the period of investigation on which the measures were based; (2) is not related to an exporter or producer subject to the measures imposed; and (3) has either actually exported the goods concerned or has entered into an irrevocable contractual obligation to export a significant quantity to the Union after the end of the period of investigation. (4) It is therefore appropriate to amend Implementing Regulation (EU) 2017/325 accordingly to allow new exporters the possibility to request such review. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EU) 2016/1036. (6) In view of the above, Article 1 of Implementing Regulation (EU) 2017/325 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Implementing Regulation (EU) 2017/325 the following paragraph 5 is added: 5. Where any party from the People's Republic of China provides sufficient evidence to the Commission that: (a) it did not export the goods described in paragraph 1 originating in the People's Republic of China during the period of the original investigation (1 July 2008  30 June 2009); (b) it is not related to an exporter or producer subject to the measures imposed by this Regulation; and (c) it has either actually exported the goods described in paragraph 1 or has entered into an irrevocable contractual obligation to export a significant quantity to the Union after the end of the period of the original investigation; the Commission may amend Annex I in order to attribute to that party the duty applicable to cooperating producers not included in the sample, i.e. 5,3 %. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Commission Implementing Regulation (EU) 2017/325 of 24 February 2017 imposing definitive anti-dumping duties on imports of high tenacity yarns of polyesters originating in the People's Republic of China following an expiry review pursuant to Article 11(2) of Regulation (EU) 2016/1036 of the European Parliament and of the Council (OJ L 49, 25.2.2017, p. 6).